UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-35492 ALEXANDER & BALDWIN, INC. (Exact name of registrant as specified in its charter) Hawaii 45-4849780 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P. O. Box 3440, Honolulu, Hawaii 822 Bishop Street, Honolulu, Hawaii (Address of principal executive offices) 9680l (Zip Code) (808) 525-6611 (Registrant’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of common stock outstanding as of June 30, 2012:42,403,694 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ALEXANDER & BALDWIN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income (Loss) (In millions, except per share amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenue: Real estate leasing $ Real estate development and sales Agribusiness Total operating revenue Operating Costs and Expenses: Cost of real estate leasing Cost of real estate development and sales Costs of agribusiness revenues Selling, general and administrative Impairment of real estate assets (Santa Barbara) Separation costs, including equity conversion costs Total operating costs and expenses Operating Income Other Income and (Expense): Income (loss) related to real estate joint ventures ) ) ) Impairment and equity losses related to Bakersfield joint venture ) ) Gain on sale of investment and other Interest income Interest expense ) Income (Loss) From Continuing Operations Before Income Taxes ) ) Income tax expense (benefit) ) ) Income (Loss) From Continuing Operations ) ) Income From Discontinued Operations (net of income taxes) Net Income (Loss) $ ) $ $ ) $ Basic Earnings (Loss) Per Share: Continuing operations $ ) $ $ ) $ Discontinued operations Net income (Loss) $ ) $ $ ) $ Diluted Earnings (Loss) Per Share: Continuing operations $ ) $ $ ) $ Discontinued operations Net income (Loss) $ ) $ $ ) $ Weighted Average Number of Shares Outstanding: Basic and Diluted See Notes to Condensed Consolidated Financial Statements. ALEXANDER & BALDWIN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (In millions) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Net Income (Loss) $ ) $ $ ) $ Other Comprehensive Income, Net of Tax: Defined benefit pension plans: Net loss and prior service cost ) ) Less: amortization of prior service cost (credit) included in net periodic pension cost ) ) Less: amortization of net loss included in net periodic pension cost Income taxes ) ) ) Other Comprehensive Income ) Comprehensive Income (Loss) $ ) $ $ ) See Notes to Condensed Consolidated Financial Statements. ALEXANDER & BALDWIN, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In millions) (Unaudited) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Real estate held for sale Deferred income taxes Prepaid expenses and other assets Total current assets Investments in Affiliates Real Estate Developments Property – net Other Assets Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Notes payable and current portion of long-term debt $ $ Accounts payable Accrued and other liabilities Total current liabilities Long-term Liabilities: Long-term debt Deferred income taxes Accrued pension and postretirement benefits Other non-current liabilities Total long-term liabilities Commitments and Contingencies (Note 3) Equity: Common stock, no par value; authorized, 150 million shares; issued and outstanding, 42.4 million shares at June 30, 2012 Preferred stock, no par value; authorized, 15 million shares; none issued or outstanding at June 30, 2012 Net investment Accumulated other comprehensive loss ) ) Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements. ALEXANDER & BALDWIN, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In millions) (Unaudited) Six Months Ended June 30, Cash Flows used in Operating Activities $ ) $ ) Cash Flows from Investing Activities: Capital expenditures ) ) Proceeds from disposal of property and other assets Payments for purchases of investments in affiliates ) ) Proceeds from investments in affiliates Net cash used in investing activities ) ) Cash Flows from Financing Activities: Proceeds from issuances of debt Payments of debt and deferred financing costs ) ) Proceeds from (payments on) line-of-credit agreements, net ) Contributions from (distribution to) Alexander & Baldwin Holdings, Inc., net (a) ) Net cash provided by financing activities Cash and Cash Equivalents: Net decrease for the period ) ) Balance, beginning of period Balance, end of period $ $ Other Cash Flow Information: Interest paid $ ) $ ) Income taxes paid $ ) $ ) Other Non-cash Information: Depreciation and amortization expense $ $ Tax-deferred property sales $ $ Tax-deferred property purchases $ ) $ ) (a) Refer to Note 11, “Related Party Transactions.” See Notes to Condensed Consolidated Financial Statements. ALEXANDER & BALDWIN, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Equity (In millions) (Unaudited) Accumulated Other Compre- Common Stock Net hensive Shares Value Investment Loss Total Balance at January 1, 2012 — $ — $ $ ) $ Net loss — — ) — ) Other comprehensive income, net of tax — — — Contribution from Alexander & Baldwin Holdings, Inc.—net (a) — — — Conversion of net investment of Alexander & Baldwin Holdings, Inc. into common stock ) — — Balance, June 30, 2012 $ $ — $ ) $ (a) Refer to Note 11, “Related Party Transactions.” See Notes to Condensed Consolidated Financial Statements. Alexander & Baldwin, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) Description of Business.Prior to June 29, 2012, Alexander & Baldwin, Inc. (“A&B” or the “Company”) was a wholly owned subsidiary of Alexander& Baldwin Holdings,Inc. (“Holdings”). On June 29, 2012, Holdings distributed to its shareholders all of the shares of A&B stock in a tax-free distribution (the “Separation”). Holders of Holdings common stock received one share of A&B common stock for each share of Holdings common stock held at the close of business on June 18, 2012, the record date. On July 2, 2012, A&B began regular trading on the New York Stock Exchange under the ticker symbol “ALEX” as an independent, public company. A&B is headquartered in Honolulu and operates in three segments in two industries—Real Estate and Agribusiness. Real Estate:The Real Estate Industry consists of two segments, both of which have operations in Hawaii and on the Mainland. The Real Estate Development and Sales segment generates its revenues through the development and sale of land and commercial and residential properties. The Real Estate Leasing segment owns, operates, and manages retail, office, and industrial properties. Real estate activities are conducted through A&B Properties,Inc. and various other wholly owned subsidiaries of A&B. Agribusiness:Agribusiness, which contains one segment, produces bulk raw sugar, specialty food grade sugars, and molasses; markets and distributes specialty food-grade sugars; provides general trucking services, mobile equipment maintenance, and repair services in Hawaii; and generates and sells electricity, to the extent not used in the Company’s Agribusiness operations. Separation.On June 29, 2012, the Company completed its legal separation from Alexander & Baldwin Holdings, Inc. In connection with the Separation, Holdings entered into several agreements with the Company that govern the ongoing relationship between Holdings and the Company, including a Separation and Distribution Agreement, Tax Matters Agreement, Employee Matters Agreement and Transition Services Agreement. Additionally, in connection with the Separation and pursuant to the terms of the Separation Agreement with Holdings: · Holdings contributed $159.3 million to A&B, which was used to pay down A&B’s revolving credit facilities; · Intercompany receivables, payables, loans and other accounts between A&B and its subsidiaries and Holdings and its subsidiaries, in existence immediately prior to the Separation were satisfied and/or settled; and · Intercompany agreements and all other arrangements in effect immediately prior to the distribution have been terminated or canceled, subject to certain exceptions. Separation expenses, excluding incremental share-based compensation, were $4.4 million and $6.1 million for the three and six months ended June 30, 2012, respectively, and were primarily related to professional fees. Included in these separation expenses were $0.8 million of incremental share-based compensation recognized in the second quarter related to the exchange of existing employee options with replacement options in the new company. The Company does not expect to recognize any additional material separation expenses for the remainder of the year. Cash separation costs are expected to total approximately $14 million and, in addition to professional fees, cash separation costs also included debt refinancing fees related to its new credit facilities that will be amortized to expense over time and accrued income taxes that will be paid on previously deferred intercompany gains. On June 4, 2012, in connection with the Separation, A&B entered into an amended three-year unsecured note purchase and private shelf agreement ("A&B Note Agreement") with Prudential Investment Management, Inc. ("PIM”) and certain affiliates of PIM under which A&B may issue notes in an aggregate amount up to $300 million less the sum of all principal amounts then outstanding. The A&B Note Agreement replaces a $50 million private shelf agreement between Holdings and Prudential dated April 25, 2001 and a $400 million private shelf agreement between Holdings and Prudential dated April 19, 2006, as amended. Under the A&B Note Agreement, approximately $207 million of existing notes, consisting of the Series A Notes, Series B Notes, Series C Notes, Series D Notes, and 2001 Notes (collectively, the "A&B Pru Notes"), were amended or replaced. The interest rates of the A&B Pru Notes remained unchanged, but the Series AX Notes, Series BX Notes, and Series CX Notes extended the maturity dates of the Series A Notes, Series B Notes, and Series C Notes which they replace. Principal negative covenants contained in the A&B Note Agreement include the requirements that: (a) A&B’s consolidated shareholders equity not be less than the sum of $612 million plus, to the extent positive, 25 percent of consolidated net income for each fiscal quarter ended after March 31, 2012; (b) A&B’s ratio of adjusted earnings before interest, taxes, depreciation and amortization (commonly referred to as "EBITDA") to fixed charges, as defined, not be less than 1.50 to 1.00 at the end of any fiscal quarter; (c) A&B’s ratio of debt to total adjusted asset value, as defined, not be greater than 0.50 to 1.00; (d) A&B’s ratio of unencumbered income producing assets value to unsecured debt, as defined, not be less than 1.75 to 1.00; and (e) The aggregate principal amount of priority debt, as defined, at any time should not exceed 20 percent of total adjusted asset value, as defined. On June 4, 2012, also in connection with the Separation, A&B entered into an agreement (the "A&B Revolving Credit Agreement") with First Hawaiian Bank ("FHB"), Bank of America, N.A. ("BAML"), and the other lenders party thereto, for a revolving credit facility. The A&B Revolving Credit Agreement supersedes Holdings’ $230 million Credit Agreement, dated August 5, 2011, with FHB, BAML, and the other lenders party thereto. The A&B Revolving Credit Agreement, which expires in June 2017, provides A&B with an aggregate $260 million, 5-year unsecured commitment ("A&B Senior Credit Facility"), with an uncommitted $90 million increase option. The A&B Senior Credit Facility also provides for a $100 million sub-limit for the issuance of standby and commercial letters of credit and a $50 million sub-limit for swing line loans. The A&B Senior Credit Facility is subject to commitment fees, letter of credit fees and interest on draws based on A&B’s ratio of total debt to total adjusted asset value ("A&B Credit Ratio"), as defined. Commitment fees and letter of credit fees are computed using rates tied to a sliding scale, which range from 0.15% to 0.35% for commitment fees and 1.50% to 2.50% for letter of credit fees, based on the A&B Credit Ratio.Interest rates on draws under the A&B Senior Credit Facility are also tied to a sliding scale of rates based on the A&B Credit Ratio, plus London Interbank Offered Rate ("LIBOR") for the applicable borrowing period.These rates range from 1.50% to 2.50% plus LIBOR. Alternatively, A&B may select an interest rate based on a "base rate option," as defined in the agreement. Amounts drawn under the A&B Senior Credit Facility are expected to bear interest at rates ranging from 1.70% to 1.90% plus LIBOR, based on estimates of A&B’s Credit Ratio. The maturity date for revolving draws under the A&B Senior Credit Facility ranges from one week to six months, at A&B’s option. Amounts drawn under the swing line bear interest at a rate agreed between A&B and BAML, and swing line loans mature no later than ten business days from the date of the draw. The A&B Revolving Credit Agreement contains various restrictive covenants that are substantially the same as those contained in the A&B Note Agreement. Both the A&B Revolving Credit Agreement and the A&B Note Purchase Agreement contain customary representations and warranties and events of default. At June 30, 2012, the Company believes it was in compliance with all of its covenants. While there can be no assurance that the Company will remain in compliance with its covenants, the Company expects that it will remain in compliance. Basis of Presentation.The consolidated financial statements of A&B include the financial position, results of operations and cash flows of the real estate and agriculture businesses and corporate functions of Alexander& Baldwin,Inc., all of which were under common ownership and common management prior to the Separation, and are presented as if the Separation had occurred as of the earliest period presented. Due to common ownership and control, there was no change in the basis of the assets or liabilities as a result of the Separation. The consolidated financial statements included herein may not necessarily reflect the Company’s results of operations, financial position and cash flows in the future or what its results of operations, financial position and cash flows would have been had the Company been a stand-alone company during the periods presented. All significant transactions between A&B and Holdings have been included in the consolidated financial statements. In connection with the Separation, the Company completed certain transactions with Holdings, which resulted in a net increase to equity of approximately $156.4 million. The condensed consolidated financial statements are unaudited. Because of the nature of the Company’s operations, the results for interim periods are not necessarily indicative of results to be expected for the year. While these condensed consolidated financial statements reflect all normal recurring adjustments that are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles (GAAP) for complete financial statements. Therefore, the interim condensed consolidated financial statements should be read in conjunction with the combined balance sheets as of December31, 2011 and 2010, and the related combined statements of income, comprehensive income, equity, and cash flows for each of the three years in the period ended December31, 2011 and the notes thereto included in the Company’s Form 10. Commitments, Guarantees and Contingencies.Commitments and financial arrangements (excluding lease commitments disclosed in Note 8 of the Company’s Form 10) at June 30, 2012, included the following (in millions): Standby letters of credit related to real estate development projects Performance bonds related to real estate construction These amounts are not recorded on the Company’s condensed consolidated balance sheet and it is not expected that the Company or its subsidiaries will be called upon to advance funds under these commitments. Indemnity Agreements:For certain real estate joint ventures, the Company may be obligated under bond indemnities to complete construction of the real estate development if the joint venture does not perform. These indemnities are designed to protect the surety in exchange for the issuance of surety bonds that cover construction activities, such as project amenities, roads, utilities, and other infrastructure. The recorded amounts of the indemnity liabilities were not material. Under the indemnities, the Company and its joint venture partners agree to indemnify the surety bond issuer from all losses and expenses arising from the failure of the joint venture to complete the specified bonded construction. The maximum potential amount of aggregate future payments is a function of the amount covered by outstanding bonds at the time of default by the joint venture, reduced by the amount of work completed to date. Other Obligations:Certain of the real estate businesses in which the Company holds a non-controlling interest have long-term debt obligations. One of the Company’s joint ventures has a $10million loan that matures in August 2015. As a condition to providing the loan to the joint venture, the lender required that the Company and its joint venture partner guarantee certain obligations of the joint venture under a maintenance agreement. The maintenance agreement specifies that the Company and its joint venture partner make payments to the lender to the extent that the loan-to-value measure or debt service ratio of the property held by the joint venture is below pre-determined thresholds. The Company has determined that the fair value of its obligation under this maintenance agreement is not material, and as of June30, 2012, the Company had not paid any amounts under the guaranty. Other than obligations described above, investor obligations do not have recourse to the Company and the Company’s “at-risk” amounts are limited to its investment. Legal Proceedings and Other Contingencies: A&B owns 16,000 acres of watershed lands in East Maui that supply a significant portion of the irrigation water used by HC&S. A&B also held four water licenses to another 30,000 acres owned by the State of Hawaii in East Maui which, over the last ten years, have supplied approximately 58percent of the irrigation water used by HC&S. The last of these water license agreements expired in 1986, and all four agreements were then extended as revocable permits that were renewed annually. In 2001, a request was made to the State Board of Land and Natural Resources (the “BLNR”) to replace these revocable permits with a long-term water lease. Pending the conclusion by the BLNR of this contested case hearing on the request for the long-term lease, the BLNR has renewed the existing permits on a holdover basis. If the Company is not permitted to utilize sufficient quantities of stream waters from State lands in East Maui, it could have a material adverse effect on the Company’s sugar-growing operations. In addition, on May24, 2001, petitions were filed by a third party, requesting that the Commission on Water Resource Management of the State of Hawaii (“Water Commission”) establish interim instream flow standards (“IIFS”) in 27 East Maui streams that feed the Company’s irrigation system. On September25, 2008, the Water Commission took action on eight of the petitions, resulting in some quantity of water being returned to the streams rather than being utilized for irrigation purposes. In May 2010, the Water Commission took action on the remaining 19 petitions resulting in additional water being returned to the streams. A petition requesting a contested case hearing to challenge the Water Commission’s decisions was filed with the Commission by the opposing third party. On October18, 2010, the Water Commission denied the petitioner’s request for a contested case hearing. On November17, 2010, the petitioner filed an appeal of the Water Commission’s denial to the Hawaii Intermediate Court of Appeals. On August31, 2011, the Intermediate Court of Appeals dismissed the petitioner’s appeal. On November29, 2011, the petitioner appealed the Intermediate Court of Appeals’ dismissal to the Hawaii Supreme Court. On January11, 2012, the Hawaii Supreme Court vacated the Intermediate Court of Appeals’ dismissal of the petitioner’s appeal and remanded the appeal back to the Intermediate Court of Appeals. On June25, 2004, two organizations filed a petition with the Water Commission to establish IIFS for four streams in West Maui to increase the amount of water to be returned to these streams. The West Maui irrigation system provided approximately 15percent of the irrigation water used by HC&S over the last ten years. The Water Commission issued a decision in June 2010, which required the return of water in two of the four streams. In July 2010, the two organizations appealed the Water Commission’s decision to the Hawaii Intermediate Court of Appeals. On June23, 2011, the case was transferred to the Hawaii Supreme Court. The loss of East Maui and West Maui water as a result of the Water Commission’s decisions imposes challenges to the Company’s sugar growing operations. While the resulting water loss does not immediately threaten near-term sugar production, it will result in a future suppression of sugar yields and will have an impact on the Company that will only be quantifiable over time. Accordingly, the Company is unable to predict, at this time, the outcome or financial impact of the water proceedings. In March 2011, the Environmental Protection Agency (“EPA”) published nationwide standards for controlling hazardous air pollutant emissions from industrial, commercial, institutional boilers and process heaters (the “Boiler MACT” rule), which would apply to Hawaiian Commercial& Sugar Company’s three boilers. The standards require that prescribed emissions be reduced to allowable levels as detailed in the final regulations by early 2014. The EPA subsequently reconsidered the March 2011 rule, and in December 2011, re-proposed the Boiler MACT rule. The Company is not able to evaluate the impact of the new standards until the rule is finalized, which is expected to occur in the third quarter of 2012. Given the potential for changes to the rule, the Company’s continuing evaluation of alternative operating models for its sugar business, and the requirement to perform a thorough analysis of the new standards, the Company is unable to predict at this time, the financial impact of the regulations. In June 2011, the Equal Employment Opportunity Commission (“EEOC”) served McBryde Resources,Inc., formerly known as Kauai Coffee Company,Inc. (“McBryde Resources”) with a lawsuit, which alleged that McBryde Resources and five other farms were complicit in illegal acts by Global HorizonsInc., a company that had hired Thai workers for the farms. The lawsuit was filed in the U.S. District Court for the District of Hawaii. In July 2011, the EEOC amended the lawsuit to name Alexander& Baldwin,Inc. as a defendant. At a hearing on October26, 2011, the judge dismissed the lawsuit, without prejudice. The EEOC filed a second amended complaint on December16, 2011. In response, McBryde Resources and Alexander& Baldwin,Inc. filed a motion to dismiss the second amended complaint. The motion was granted in part and denied in part, however, the Court has allowed the EEOC to file another amended complaint. McBryde Resources and Alexander& Baldwin,Inc. will vigorously defend themselves in this matter. The Company is unable to predict, at this time, the outcome or financial impact, if any, of the lawsuit. A&B is a party to, or may be contingently liable in connection with, other legal actions arising in the normal conduct of its businesses, the outcomes of which, in the opinion of management after consultation with counsel, would not have a material effect on A&B’s condensed combined financial statements as a whole. Earnings (Loss) Per Share (“EPS”). The computation of basic and diluted earnings (loss) per common share for all periods is calculated using the number of shares of ALEX common stock outstanding on July 2, 2012, the first day of trading following the June 29, 2012 distribution of ALEX common stock to Holdings shareholders. For all periods presented, there were no dilutive shares because no actual A&B shares or share-based awards were outstanding prior to the Separation. Fair Value of Financial Instruments.The fair values of receivables and short-term borrowings approximate their carrying values due to the short-term nature of the instruments. The Company’s cash and cash equivalents, consisting principally of cash on deposit, may from time to time include short-term money markets funds. The fair values of these money market funds, based on market prices (level2), approximate their carrying values due to their short-maturities. The carrying amount and fair value of the Company’s long-term debt at June30, 2012 was $228.8million and $243.8million, respectively, and $327.2million and $342.2million at December31, 2011, respectively. The fair value of long-term debt is calculated by discounting the future cash flows of the debt at rates based on instruments with similar risk, terms and maturities as compared to the Company’s existing debt arrangements (level2). Non-financial assets measured at fair value on a nonrecurring basis at June 30, 2012 consisted of land held for real estate development and an investment in affiliate that was written-down to estimated fair value during the second quarter of 2012. See Note 10 for additional information on impairment and equity losses recognized during the second quarter of 2012. There were no impairment write-downs in the second quarter of 2011. The aggregate fair values of these assets were classified in level 3 of the fair value hierarchy. Share-Based Compensation.A&B employees have historically participated in equity plans of Alexander& Baldwin Holdings,Inc. The following disclosures represent A&B’s portion of the plans maintained by Holdings, in which A&B’s employees participated prior to the Separation. Effective as of the completion of the Separation, all A&B employees that held Holdings restricted stock units (“RSUs”) on June 29, 2012 (the “Distribution Date”) received replacement A&B RSUs with terms and conditions substantially identical to the terms and conditions formerly applicable to the Holdings RSUs replaced. Additionally, effective as of the completion of the Separation, A&B employees that held Holdings stock options on the Distribution Date received replacement A&B stock options with terms and conditions substantially identical to the terms and conditions formerly applicable to the Holdings stock options. The number of shares and exercise price of each replacement award were adjusted in order to preserve the aggregate intrinsic value of the awards held by such employee, as follows: · The number of A&B replacement stock options was computed by multiplying the number of Holdings stock options held by the employee on the Distribution Date by the ratio of the sum of the A&B when-issued and Holdings when-issued closing stock prices to the A&B when-issued closing stock price on the Distribution Date. · The exercise prices of replacement A&B stock options were adjusted by multiplying the exercise prices of Holdings stock options by the ratio of the A&B when-issued closing stock price to the sum of the A&B when-issued and Holdings when-issued closing stock prices on the Distribution Date. · The number of A&B replacement RSUs was computed by multiplying the number of Holdings RSUs held by the employee on the Distribution Date by the ratio of the sum of the A&B when-issued and Holdings when-issued closing stock prices to the A&B when-issued closing stock price on the Distribution Date. The replacement of awards described above constitutes a “modification” under Financial Accounting Standards Board Accounting Standards Codification Topic ASC 718, Compensation-Stock Compensation. Accordingly, the Company measured the excess of the fair value of the replacement awards over the fair value of the replaced awards and recorded incremental share-based compensation expense of $0.8 million in the second quarter of 2012. The remaining $1.2 million of incremental share-based compensation expense will be amortized over a weighted average vesting period of approximately one year. The replacement awards were made under the Company’s new 2012 Incentive Compensation Plan (“2012 Plan”), which became effective as of the Separation, and allows for the granting of stock options, restricted stock units, and common stock. Under the 2012 Plan, 4.3 million shares of common stock were initially reserved for issuance, and as of June 30, 2012, 1,573,088 million shares of the Company’s common stock remained available for future issuance. The shares of common stock authorized to be issued under the 2012 Plan may be drawn from the shares of the Company’s authorized but unissued common stock or from shares of its common stock that the Company acquires, including shares purchased on the open market or private transactions. As of June 30, 2012, following the Distribution Date, the number of converted non-qualified stock options outstanding was approximately 2,410,000. These options had a weighted average exercise price of $20.01 and a weighted average remaining contractual life of 5.6 years. As of June 30, 2012, the number of unvested restricted stock units outstanding was approximately 317,000, with a weighted average grant-date fair value of $20.11 and a remaining weighted average vesting period of 1.3 years. Approximately 269,000 restricted stock units are time-based awards that vest ratably over three years. The remaining 48,000 restricted stock units represent performance-based awards that vest after three years, provided certain performance targets related to the first year of the vesting period are achieved. A summary of compensation cost related to share-based payments is as follows (in millions): Quarter Ended Six Months Ended June 30, June 30, Share-based expense (net of estimated forfeitures): Stock options $ Restricted stock units Total share-based expense Total recognized tax benefit ) Share-based expense (net of tax) $ Discontinued Operations.In 2012, the revenues and expenses of Firestone Boulevard Building, an industrial property in California, have been classified as a discontinued operation. In 2011, the revenues and expenses of Arbor Park Shopping Center, a retail property in Texas, and Wakea Business Center II, a commercial facility on Maui, have been classified as discontinued operations. The results of operations from these properties in prior periods were reclassified from continuing operations to discontinued operations to conform to the current period’s accounting presentation. Consistent with the Company’s intention to reinvest the sales proceeds into new investment property, the proceeds from the sales of property treated as discontinued operations were deposited in escrow accounts for tax-deferred reinvestment in accordance with Section1031 of the Internal Revenue Code. Income from discontinued operations consisted of the following (in millions): Quarter Ended Six Months Ended June 30, June 30, Proceeds from the Sale of Income-Producing Properties Real Estate Leasing Revenue Gain on Sale of Income-Producing Properties Real Estate Leasing Operating Profit Total Operating Profit Before Taxes Income Tax Expense Income from Discontinued Operations $ Pension and Post-retirement Plans.The Company has defined benefit pension plans that cover substantially all non-bargaining unit and certain bargaining unit employees. The Company also has unfunded non-qualified plans that provide benefits in excess of the amounts permitted to be paid under the provisions of the tax law to participants in qualified plans. Effective January1, 2012, the Company froze benefit accruals under its traditional defined benefit plans for non-bargaining unit employees hired before January1, 2008 and instituted a cash balance defined benefit pension plan. Employees hired after January1, 2008 also participate in a cash balance defined benefit pension plan. Retirement benefits under the cash balance pension plan are based on a fixed percentage of employee eligible compensation, plus interest. The plan interest credit rate will vary from year-to-year based on the ten-year U.S. Treasury rate. The assumptions related to discount rates, expected long-term rates of return on invested plan assets, salary increases, age, mortality and health care cost trend rates, along with other factors, are used in determining the assets, liabilities and expenses associated with pension benefits. Management reviews the assumptions annually with its independent actuaries, taking into consideration existing and future economic conditions and the Company’s intentions with respect to these plans. Management believes that its assumptions and estimates are reasonable. Different assumptions, however, could result in material changes to the assets, obligations and costs associated with benefit plans. The components of net periodic benefit cost recorded for the second quarters of 2012 and 2011 were as follows (in millions): Pension Benefits Post-retirement Benefits Service cost $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost ) Amortization of net loss ) Net periodic benefit cost $ The components of net periodic benefit cost recorded for the first half of 2012 and 2011 were as follows (in millions): Pension Benefits Post-retirement Benefits Service cost $ Interest cost Expected return on plan assets ) ) Amortization of prior service cost ) Amortization of net loss ) Net periodic benefit cost $ Based on the actuarial report dated as of January 1, 2012, net periodic benefit cost for 2012 is expected to total $7.2 million for pension benefits and $0.4 million for post-retirement benefits. In the first half of 2012, the Company made cash contributions to its pension plans totaling approximately $1.6 million. Investments in Affiliates.At June30, 2012 and 2011, investments in affiliates consisted principally of equity investments in limited liability companies. The Company has the ability to exercise significant influence over the operating and financial policies of these investments and, accordingly, accounts for its investments using the equity method of accounting. The Company’s operating results include its proportionate share of net income (loss) from its equity method investments. Summarized financial information for the Company’s significant equity method investments in its Bakersfield and Kukui’ula joint ventures for the three and six months ended June30, 2012 and 2011 was as follows (in millions): Three Months Ended June30, Six Months Ended June30, Real Estate joint ventures: Operating revenue Operating income* Income (loss) from continuing operations* Net income (loss)* * Includes a $6.5 million non-cash impairment write-down of entitled land (recognized at the joint venture level) owned by the Bakersfield joint venture. Impairment of Real Estate and Investment in Joint Venture. The Company’s real estate assets are reviewed for possible impairment when events or circumstances indicate that the carrying value may not be recoverable. Additionally, the Company’s investments in unconsolidated affiliates are reviewed for impairment whenever there is evidence that fair value may be below carrying cost. During the second quarter of 2012, as a result of a change in its development strategy, A&B recorded non-cash impairments and equity losses totaling $9.8 million related to two of its three real estate development projects on the Mainland, of which $5.1 million relates to the Company’s Santa Barbara (CA) landholdings and $4.7 million relates to the Company’s joint venture investment in Bakersfield (CA) for a commercial development. The impairment write-downs to estimated fair values reflect the Company’s change to its development strategy to focus on development projects in Hawaii, and therefore, its related decision not to proceed with the development of these California real estate assets. The impairment of the Santa Barbara landholdings are classified within Operating costs and expenses in the condensed consolidated statements of income and the impairment and equity losses of the Company’s investment in its Bakersfield joint venture is classified as Impairment and equity losses related to Bakersfield joint venture in the condensed consolidated statements of income. The remaining aggregate book value of the two projects is $12.9 million, and the third project, in Palmdale, California, has a book value of $4.7 million. Related Party Transactions.Effective upon the completion of the Separation, A&B ceased to be a related party of Holdings. Prior to the Separation, transactions with Holdings were considered related party transactions, as discussed below. Services and lease agreements.Historically, Holdings provided vessel management services to the Company for its bulk sugar vessel, the MV Moku Pahu, the cost of which is included in the cost of Agribusiness revenues. Additionally, the Company recognized lease income in Real Estate Leasing revenue for an industrial warehouse space in Savannah, Georgia, that is leased to Holdings. The Company also recognized Agribusiness revenue for equipment and repair services provided to Holdings, and is reimbursed at cost for various other services provided to Holdings. The amounts of these related party transactions are as follows: Three Months Ended June30, Six Months Ended June30, (In millions) Vessel management services expenses $ ) $ ) $ ) $ ) Lease income from affiliate $ Equipment and repair services income and other $
